Name: Council Regulation (EEC) No 642/83 of 15 March 1983 determining the quantity of New Zealand butter which the United Kingdom is authorized to import on special terms during the period 1 April to 31 December 1983
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 22 . 3 . 83 Official Journal of the European Communities No L 76/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 642/83 of 15 March 1983 determining the quantity of New Zealand butter which the United Kingdom is authorized to import on special terms during the period 1 April to 31 December 1983 Whereas the development of the market situation within the Community has been marked by a decrease in the level of consumption but the situation on the world and Community markets is expected to be such as to permit New Zealand to continue its exports of butter to the United Kingdom during 1983 on special terms on a degressive scale, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the 1972 Act of Accession , and in particular Article 5 (2) of Protocol 18 annexed thereto, Having regard to the proposal from the Commission, Whereas Protocol 18 and, subsequently, Regulation (EEC) No 858/81 (') authorized the United Kingdom to import certain quantities of New Zealand butter on special terms until 31 December 1983 ; whereas, in particular, Article 2 (2) of the said Regulation requires that the quantity which the United Kingdom will be authorized to import during the 1983 calendar year in view in particular of the development of the situation on the Community butter market and the develop ­ ment of the world butter market shall be determined ; Whereas Regulations (EEC) No 3499/82 (2), (EEC) No 125/83 (3 ) and (EEC) No 344/83 (4) authorized the United Kingdom to import on special terms a quan ­ tity of 7 250 tonnes per month of New Zealand butter during the months of January, February and March 1983 ; whereas the quantity for the period 1 April to 31 December 1983 should now be fixed ; HAS ADOPTED THIS REGULATION : Article 1 The quantity of New Zealand butter which the United Kingdom is authorized to import in accordance with Regulation (EEC) No 858/81 during the period 1 April to 31 December 1983 is hereby fixed at 65 250 tonnes . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 15 March 1983 . For the Council The President J. ERTL 0 ) OJ No L 90, 4 . 4 . 1981 , p. 18 . 0 OJ No L 368 , 28 . 12 . 1982, p. 1 0 OJ No L 17 , 21 . 1 . 1983 , p. 2 . (4) OJ No L 40 , 12 . 2 . 1983 , p. 1 .